DETAILED ACTION
                                Continued Examination under 37 CFR 1.114
1.    A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after Final. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to  37 CFR 1.114.
     The request for continued examination has been entered on 08/03/2021.
     In the request for continued examination, the applicants have been amended claims 1-3, 5-8 and 11 and remained claims 4, 9-10 and 12.
     Claims 1-12 are currently pending in the application.
                            Examiner’s Statement of Reasons for Allowance
2.    Claims 1-12 are allowed.
3.    The following is an examiner’s statement of reasons or allowance:
        None of the prior art teaches an OLED display device, comprising wherein the first encapsulation layer comprises a first multilayer encapsulation structure that comprises at least a first buffer layer and the second encapsulation layer comprises a second multilayer encapsulation structure that comprises at least a second buffer layer, the color filter layer being interposed between the two multilayer encapsulation structures and located between the two buffer layers such that at least one of the buffer layers completely covers the color filter layer, in combinations with the other structures as cited in the independent claim 1.
        Claims 2-10 are directly or indirectly depend on the independent claim 1.

        None of the prior art teaches a manufacturing method for an OLED display device, comprising wherein the first encapsulation layer comprises a first multilayer encapsulation structure that comprises at least a first buffer layer and the second encapsulation layer comprises a second multilayer encapsulation structure that comprises at least a second buffer layer, the color filter layer being interposed between the two multilayer encapsulation structures and located between the two buffer layers such that at least one of the buffer layers completely covers the color filter layer, in combinations with the other steps as cited in the independent claim 11.
        Claim 12 is directly depend on the independent claim 11.
                                                    Cited Prior Arts
4.    The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Shin et al. (U.S. Publication No. 2010/0232162 A1), JO et al. (U.S. Publication No. 2018/0182819 A1), and KIM et al. (U.S. Publication No. 2018/0182814 A1). 
                                                         Conclusion
5.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 


/PHUC T DANG/Primary Examiner, Art Unit 2892